           Case 2:21-mc-00097-MCE-KJN Document 2 Filed 04/12/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                       2:21-MC-00097-MCE-KJN
10                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
11          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
12   APPROXIMATELY $879,643.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
13
     ASSORTED MONEY ORDERS VALUED
14   AT $6,000.00 IN U.S. CURRENCY,
15                  Defendants.
16

17          It is hereby stipulated by and between the United States of America and potential claimants Maria

18 Gonzalez Sanchez and Jose Luis Mendoza Castillo (“claimants”), by and through their respective

19 counsel, as follows:

20          1.     On or about January 3, 2021 and January 11, 2021, claimants filed claims in the

21 administrative forfeiture proceeding with the Federal Bureau of Investigation with respect to the

22 Approximately $879,643.00 in U.S. Currency and Assorted Money Orders valued at $6,000.00 in U.S.

23 Currency (hereafter collectively “defendant funds”), which were seized on or about October 1, 2020.

24          2.     The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

25 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

26 claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has

27 filed a claim to the defendant funds as required by law in the administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                       1
29                                                                             Stipulation and Order to Extend Time

30
            Case 2:21-mc-00097-MCE-KJN Document 2 Filed 04/12/21 Page 2 of 2



 1 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 2 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 3 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 4 That deadline is April 2, 2021.

 5          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to July

 6 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

10 alleging that the defendant funds are subject to forfeiture shall be extended to July 1, 2021.

11 Dated: 3/31/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14
     Dated: 3/30/2021                                     /s/ Kenneth Rosenfeld
15                                                        KENNETH ROSENFELD
                                                          Attorney for potential claimant
16                                                        Maria Gonzalez Sanchez
                                                          555 Capitol Mall, Suite 1245
17                                                        Sacramento, CA 95814
18 Dated: 3/30/2021                                       /s/ Allen N. Sawyer
                                                          ALLEN N. SAWYER
19                                                        Attorney for potential claimant
                                                          Jose Luis Mendoza Castillo
20                                                        4578 Feather River Drive #D
                                                          Stockton, CA 95219
21
                                                          (Signatures authorized by phone)
22

23          IT IS SO ORDERED.

24 Dated: April 12, 2021

25

26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
